Citation Nr: 0022343	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of residuals of myxoid liposarcoma, evaluated 
as 100 percent disabling under Diagnostic Code 7715 from 
December 26, 1991 to January 31, 1993.

2.  Evaluation of residuals of myxoid liposarcoma, evaluated 
as 30 percent disabling under Diagnostic Code 7715 from 
February 1, 1993 to May 11, 1997.

3.  Evaluation of anterior thigh group muscle damage, 
residuals of surgical treatment for myxoid liposarcoma 
evaluated as 10 percent under Diagnostic Code 5314 effective 
May 12, 1997 to present.

4.  Evaluation of paralysis of lateral femoral cutaneous 
nerve of the thigh, residuals of surgical treatment for 
myxoid liposarcoma evaluated as 10 percent under Diagnostic 
Code effective May 12, 1997 to present.

5.  Evaluation of residual tender scar due to surgical 
treatment for myxoid liposarcoma, evaluated as 10 percent 
under Diagnostic Code effective May 12, 1997 to present.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service-connection for 
myxoid liposarcoma, evaluated as 100 percent disabling from 
December 26, 1991, through January 31, 1993 under Diagnostic 
Code 7715.  A 30 percent rating was assigned effective 
February 1, 1993.  The veteran disagreed with the propriety 
of the reduction to 30 percent.  The Board determined that 
the veteran submitted a timely substantive appeal to the July 
1992 decision.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in September 1993.  An 
August 1994 rating decision continued the 30 percent 
evaluation.  Following review, the Board REMANDED the case 
for further development in March 1997.  In a May 1997 rating 
decision, the RO noted that the regulations pertaining to the 
rating criteria were revised in October 1995.  The RO 
determined that effective May 12, 1997, the 30 percent 
evaluation for myxoid liposarcoma under Diagnostic Code 7715 
should be discontinued on the basis that no active disease 
was shown and that the residuals should be separately 
evaluated.  Effective May 12, 1997, the RO assigned the 
following: a 10 percent evaluation for residual tender scar 
due to surgical treatment for myxoid liposarcoma under 
Diagnostic Code 7804; a 10 percent evaluation for anterior 
thigh group muscle damage, residuals of surgical treatment 
for myxoid sarcoma under Diagnostic Code 5314; and a 10 
percent evaluation for paralysis of the lateral femoral 
cutaneous nerve of the thigh, residuals of surgical treatment 
for myxoid liposarcoma.  The combined evaluation remained 30 
percent effective from February 1, 1993.

The case was returned to the Board for adjudication.  In 
October 1998, the Board again REMANDED the case to the RO for 
development.  The veteran and his representative appeared at 
a hearing before a Member of the Board in Washington, D.C. in 
October 1999. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluation for his residuals of myxoid liposarcoma 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the veteran appears to raise the 
issues of new and material evidence for service connection 
for a skin disorder and a sleep disorder.  The Court has 
noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the veteran's 
claim has been addressed.


FINDINGS OF FACT

1.  The veteran completed a full course of radiation 
treatment for myxoid liposarcoma on January 13, 1992.  

2.  Following the completion of radiation treatment, there 
was no local recurrence or invasion of other organs or 
metastasis of myxoid liposarcoma.

3.  From February 1, 1993, residuals of myxoid liposarcoma 
consisted principally of a tender and painful scar of the 
upper left thigh and hip, numbness over the lateral aspect of 
the left thigh consistent with transection of the lateral 
femoral cutaneous nerve, and removal and resection involving 
muscle group XIV of the left lower extremity. 

4.  From February 1, 1993, there was moderately severe injury 
involving Muscle Group XIV, left lower extremity. 

5.  From February 1, 1993, there was sensory involvement of 
the lateral femoral cutaneous nerve of the left thigh 
manifested by numbness. 

6.  From February 1, 1993, the veteran's scar of the upper 
left thigh and hip was objectively shown to be tender and 
painful. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
myxoid liposarcoma from December 26, 1991 to January 31, 1993 
were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.117, 
Diagnostic Code 7715-7709 (1993).

2.  Effective February 1, 1993, the criteria for a 30 percent 
evaluation for anterior thigh group muscle damage as a 
residual of surgical treatment for myxoid liposarcoma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400, 4.3, 4.7. 4.10, 4.40, 4.45, 4.73, 4.117 Diagnostic 
Codes 7715/7709-5314 (1999).
 
3.  Effective February 1, 1993, an evaluation in excess of 10 
percent for paralysis of lateral femoral cutaneous nerve of 
the thigh as a residual of surgical treatment for myxoid 
liposarcoma is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);38 C.F.R. §§ 3.400, 4.117, 4.124a, Diagnostic 
Codes 7715/7709-8529 (1999).

4.  Effective February 1, 1993, an evaluation in excess of 10 
percent for residual tender scar due to surgical treatment 
for myxoid liposarcoma is not warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R.§§ 3.400, 4.117, 4.118, 
Diagnostic Code 7715/7709-7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  History

In December 1991, the veteran filed a claim for service 
connection for myxoid liposarcoma.  Private medical reports 
disclosed that during 1990, the veteran developed a lump on 
the upper anterior aspect of the left thigh.  After a biopsy, 
the condition was eventuality determined to be myxoid 
liposarcoma.  In November 1991, he underwent a radical 
excision of the soft tissue sarcoma of the left thigh.  The 
postoperative diagnosis was myxoid liposarcoma of the left 
thigh.  A July 1992 rating decision established service 
connection for myxoid liposarcoma.  The RO granted a 100 
percent schedular evaluation under Diagnostic Code 7715 
effective December 26, 1991, the date of the veteran's claim 
and extending for one year following termination of radiation 
therapy. The RO advised that the veteran's 100 percent 
evaluation would be reduced to 30 percent effective February 
1, 1993, at the end of the one-year period.  The decision 
advised the veteran that an examination would be scheduled at 
that time to assess any residual disability. 

In a letter received in February 1992, J. T. C., M.D., 
advised that he was the veteran's attending radiation 
oncologist and that the veteran had completed a full course 
of radiation treatment on January 13, 1992.  June 1992 VA 
dermatology and Agent Orange examinations noted the veteran's 
history of myxoid liposarcoma.  The impressions included 
history of liposarcoma, status post surgery and radiation 
therapy.  There were no findings reported as to any residuals 
of the excision of the myxoid liposarcoma apart from the 
surgical scar on the anterior thigh. 

In February 1993, F. L. M., M.D. reported that he was the 
veteran's attending surgical oncologist.  Dr. M. noted that 
the veteran's last bone scan in November 1992 showed increase 
vague diffuse uptake involving the topography of the proximal 
to mid left femur, which he stated may involve increased 
radionuclide uptake in the soft tissues anterior to the 
femur.  According to Dr. M., the veteran complained of 
constant pain, discomfort, and numbness of the upper leg as 
well as difficulty standing, sitting, driving, and most 
common everyday activities. 

In February 1993, the veteran was admitted to a private 
hospital for a right knee problem.  The diagnosis was 
possible Baker's cyst or torn meniscus of the right knee.  It 
was noted that liposarcoma of the left thigh had been removed 
about two years ago and had not recurred.  

At a VA dermatologic examination in May 1993, the veteran's 
history of myxoid liposarcoma was noted.  The veteran 
reported that he was being followed by his surgical 
oncologist and radiation oncologist, and there had been no 
evidence of a recurrence.  The veteran complained of 
persistent pain, discomfort, and numbing of the left leg.  A 
well healed surgical scar was noted.  The left thigh 
surrounding the area of the scar was mildly indurated and 
showed changes consistent with previous radiation therapy.  
No discrete mass could be palpated.  The pertinent clinical 
impression was history of liposarcoma, left thigh, status 
post surgery and radiation therapy.

A June 1993 rating action confirmed the 30 percent evaluation 
for myxoid liposarcoma as the minimal evaluation under the 
rating schedule.  It noted that a higher evaluation was not 
warranted based on the symptoms shown at the most recent VA 
examination, and that the veteran private physician indicated 
there was no indication of active cancer and that radiation 
therapy stopped more than one year previously.

Following a letter from the veteran, stating that the 
evaluation had been reduced by the RO without the benefit of 
a VA examination for hematologic and lymphatic disorders, the 
Secretary's Office requested a VA examination specifically to 
determine the current extent of the veteran's sarcoma.  

In an August 1993 letter, Dr. C., the veteran's private 
doctor reported that the combined effects of the radical, 
ablative surgery, extensive through the left thigh, and the 
radical, high-dose radiation treatment were such as to 
produce permanent, partial disability.

In an August 31, 1993 VA examination, the veteran reported 
his history of liposarcoma of the left thigh and stated that 
he had been in constant pain and that he had not slept in two 
years.  The examiner noted that the veteran continued to work 
for the postal service.  On observation, there was no 
evidence that the veteran walked with a limp.  On evaluation 
of the lower extremities, a long anterior lateral incision 
over the upper thigh and hip region was noted and the veteran 
complained of tenderness along the lower area of the 
incision.  Numbness to pinprick over the lateral aspect of 
the left thigh was noted and was determined to be consistent 
with the lateral femoral cutaneous nerve transection at the 
time of the excision of the tumor.  There was good quadriceps 
tone and strength of 4-5 compared to 5-5 on the opposite 
side.  There was good range of motion of the left knee.  The 
clinical impression was that there was no evidence of any 
recurrence of malignancy.  The examiner noted that the 
numbness over the left thigh was understandable but he was 
unable to explain his complaints of severe pain.  The 
examiner also stated that it appeared that the veteran was 
keeping his left quadriceps as strong as he could since he 
obviously had had some resection of the muscle mass.        

At a September 1993 hearing, the veteran presented photos of 
the scar on his left thigh.  The veteran testified that he 
had an altered gait as the result of the surgery as well as 
numbness and constant pain.  The veteran stated that the pain 
was worse after work because of his job as a postal delivery 
person.  He also claimed adhesions in the scar tissue.  The 
veteran's spouse testified that the veteran's private 
physician advised that the veteran's treatment for 
liposarcoma resulted in permanent partial disability.  In 
September 1993 letter, the veteran's son reported that his 
father was unable to enjoy all the activities he used to 
enjoy.   

At a May 1994 VA examination, the examiner noted that the 
veteran underwent a radical incision of the upper left thigh 
due to liposarcoma, which resulted in the removal of the 
proximal quadriceps and the muscles in the anterior thigh 
just distal to the trochanters.  There had been no recurrence 
of the tumor.  The examiner observed that the veteran limped 
rather badly when he first arose from the chair, but then his 
gait became symmetric and he could walk well on his tiptoes 
and heels after a short distance.  On evaluation, a 101/2-inch 
scar starting above the left trochanter and traveling 
distally and medially to the middle of the anterior thigh was 
noted.  There was moderate tenderness to palpation, but it 
was not adherent.  It was noted that some of the muscles had 
been removed and the skin was depressed.  There was the loss 
of the proximal quadriceps, but the sartorius appeared to 
have been spared.  Range of motion of the left knee was from 
0 degrees to 136 degrees with some weakness of dorsiflexion 
of the knee.  X-rays of the left thigh revealed staples in an 
oval area in the anterior-upper thigh at the site of the 
radical excision of the liposarcoma.  The veteran complained 
of a burning sensation in the left thigh.  On pinwheel 
examination, diminished sensation and hypesthesia in an area 
12 x 9 inches in the left upper anterior thigh was noted.  
The pertinent diagnosis was status post radical resection of 
a liposarcoma of the left proximal thigh. 

At a May 1997 VA oncological examination, the veteran 
reported that following his 1991 surgery for liposarcoma, he 
experienced severe pain, used a variety of pain medications, 
had trouble sleeping and that the pain was causing difficulty 
in relationships between him, his family, and his friends.  
He stated that he was able to work at the U. S. Postal 
Service, but did not do much walking on the job.  On 
evaluation, no evidence of any lymphadenopathy, including in 
the inguinal area, was seen.  A defect at the site of the 
incision of the left thigh was noted and the veteran stated 
the area was tender.  There was some limitation of motion on 
flexion of the left knee and he was able to ambulate with a 
slight limp which was not noticeable.  The clinical 
impression was history of liposarcoma of the left thigh.  The 
examiner stated that there was no evidence of any recurrent 
disease.   

At a May 1997 VA orthopedic examination, the veteran 
complained of numbness in the left leg from his knee to his 
upper thigh, pain in the patella and left hip, pain in the 
entire leg at night.  The veteran was unable to flex his knee 
past 40 degrees when lying on his stomach, but was able to 
flex his knee and hips well when lying on his back.  A 10-
inch scar from the anterior portion of the hip to mid thigh 
was noted.  The scar was very tender to palpitation.  There 
was no keloid formation or inflammation.  The scar did not 
limit the veteran.  

Evaluation of the veteran's muscles showed a tissue loss in 
the left proximal thigh when compared to the right.  The 
involved muscles were the rectus femoralis, sartorius, and 
quadriceps.  Damage to the rectus femoris and quadriceps 
tendons proximally was noted.  He lacked 20 degrees of 
extension of the knee and was able to flex to 140 degrees 
while lying on his back and bringing his knees and hips to 
his chest.  He had 4/5 quality of strength in the extensors 
of the knees.  There was evidence of pain.  There was no 
muscle herniation.  According to the examiner, the veteran 
could only flex his knee to 45 degrees when on his stomach 
due to adhesions of the remaining hip flexors.  There was 
tenderness of the upper scar on palpation.  The examiner also 
noted that there was lateral femoral cutaneous nerve damage 
as there was a large area of decreased sensation in the 
anterolateral thigh.  The examiner noted that the findings 
were permanent as they had been in existence for 6 years.  
The examiner opined that the muscle injury did not appear to 
be related to the nerve pathology.  Diagnoses included 
tenderness in the left anterior hip and thigh surgical scar 
and liposarcoma, left hip and quadriceps muscles post 
surgical with residual function loss.  

During a May 1997 peripheral nerve examination, the veteran 
reported that after the removal of a large amount of muscle 
from his thigh, he had pain in his leg and numbness in the 
left lateral aspect of his thigh with a persistent Novocaine 
sensation in that area.  He had been diagnosed with lateral 
femoral cutaneous nerve syndrome, so called meralgia 
paresthetica, and there had been no change in this aspect for 
six years.  According to the veteran, the weakness in the leg 
was secondary to the removal of large amounts of muscle 
tissue.  On evaluation, some ratchety inconsistent weakness 
in the left lower extremity, particularly proximally, perhaps 
secondary to the loss of his muscle bulk was noted, but no 
objective weakness was identified.  There was atrophy 
secondary to the removal of large amounts of muscle tissue.  
The flexors were two plus symmetric, plantars were flexor, 
and no cortical release signs were noted.  His gait revealed 
a circumduction of the left leg with difficulty walking on 
his heels and toes on the left.  Sensory evaluation revealed 
diminished appreciation of pin and touch in the lateral 
anterior aspect of the left thigh, corresponding to the 
lateral femoral cutaneous nerve.  The impression was 
postsurgical meralgia paresthetica or sensory involvement of 
the lateral femoral cutaneous nerve with residual sensory 
loss in the left leg as well as loss of muscle bulk from the 
operation.   

At his October 1999 hearing at the Board, the veteran 
testified that he experienced pain and weakness in the left 
leg and numbness in the front area of his left leg.  He 
stated that he had a limp and difficulty standing.  He had to 
take medication to sleep.  The veteran stated that he 
continued to work after the surgery but that his job 
description changed and that instead of standing at work he 
was allowed to sit to sort the letters.

II.  Analysis

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as evaluation 
of myxoid sarcoma and subsequently as evaluation for each of 
the residuals.  The veteran is not prejudiced by the naming 
of this issue.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issues have been phrased.  
It also appears that the Court has not provided a substitute 
name for this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Effective October 23, 1995, VA revised the criteria for 
diagnosing and evaluating disabilities of the hemic and 
lymphatic systems.  60 Fed. Reg. 49,225 (1995).  The Board 
notes that the Court has held that when a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in VAOPGCPREC 3-2000 (2000), the VA General Counsel 
stated that when there is a change in criteria, if it 
determined by the Board that the amended regulation is more 
favorable, the new criteria may not be applied prior to the 
effective date of the change in the regulation.  

Under the criteria in effect prior to October 23, 1995, Non-
Hodgkin's lymphoma was rated as lymphogranulomatosis 
(Hodgkin's disease).  38 C.F.R. § 4.117, Diagnostic Code 7715 
(1995).  A 100 percent evaluation was warranted for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  A 60 percent 
rating was warranted if there was evidence of general 
muscular weakness with loss of weight and chronic anemia, or 
secondary pressure symptoms such as marked dyspnea, edema 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health.  A 30 percent evaluation 
for Hodgkin's disease was warranted when symptoms include 
occasional low grade fever, mild anemia, fatigability, or 
pruritus.  The note specifies that if, following that year, 
there has been no local recurrence or invasion of other 
organs, the rating was to be made on residuals.  38 C.F.R. § 
4.117, Diagnostic Code 7709 (1995).

Under the criteria in effect after October 23, 1995, Non-
Hodgkin's lymphoma is to be rated as 100 percent disabling 
with active disease or during a treatment phase.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months following discontinuance 
of such treatment the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. §  3.105(e).  
If there has been no local recurrence or metastasis, ratings 
are to be based on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (1999).

Insofar as rating residuals of lymphoma is concerned, for a 
veteran without active disease where there has been no local 
recurrence, metastasization, or invasion of other organs, the 
Board finds is no difference in the criteria in effect prior 
to October 23, 1995 and the revised criteria.  Both require 
rating the particular residuals.

A.  100 percent evaluation for Myxoid Liposarcoma

At the time the RO granted service connection for myxoid 
liposarcoma, the old criteria were in effect.  The veteran 
was advised, in the July 1992 rating action, that as of 
February 1, 1993, the evaluation was to be reduced to 30 
percent.  The old regulations, unlike the new, did not 
require a mandatory examination and the application of the 
provisions of 38 C.F.R. §  3.105(e) concerning a reduction in 
evaluation.  However, the old regulations did require that if 
there had been no recurrence or invasion of other organs, the 
rating was to be made on specific residuals.  

In the instant case, the evidence indicated that the veteran 
underwent his last radiation treatment for myxoid liposarcoma 
in January 1992.  The subsequent medical evidence shows no 
local recurrence or invasion of other organs or metastasis by 
the liposarcoma.  Because there was no active disease found 
after the last radiation treatment, the Board concludes that 
the assignment of a 100 percent total schedular evaluation 
for myxoid liposarcoma from December 26, 1991 to January 31, 
1993 was correct.  

The next matter for consideration is the proper rating for 
the residuals of the 
myxoid liposarcoma from February 1, 1993.  In this regard, 
following the termination of the 100 percent rating, the RO 
assigned a 30 percent evaluation apparently on the basis that 
a 30 percent evaluation was the minimum under Diagnostic Code 
7715-7709.  However, this determination was incorrect.  As 
set forth above, 30 percent is the minimum evaluation for 
active disease with symptoms including occasional low grade 
fever, mild anemia, fatigability, or pruritus .  However, as 
in this case, where there had been no local recurrence or 
invasion of other organs by the lymphoma, the rating is 
properly based on residuals.  38 C.F.R. § 4.117, Diagnostic 
Codes 7715-7709 (1993).  This is the same requirement under 
the revised rating criteria.  38 C.F.R. § 4.117, Diagnostic 
Codes 7715-7709 (1999).

The RO did not assign specific ratings for each residual of 
myxoid liposarcoma until the September 1997 rating decision.  
At that time, the RO rated the residuals under Diagnostic 
Codes 5314, 8529, and 7804, assigning a 10 percent 
evaluations for each, and resulting in a combined 30 percent 
evaluation.  The Board is of the opinion that proper rating 
practice requires each residual be separately rated from the 
date of termination of the 100 percent rating on January 31, 
1993.  

The Board has reviewed the record from February 1, 1993, and 
finds that residuals of the myxoid liposarcoma consisted of a 
tender scar of the thigh, damage involving the thigh muscles, 
and numbness due to nerve damage.  The Board will address 
each of these residuals separately.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  The Board notes that the Court, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), held that conditions are to be 
rated separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable.


B.  Anterior thigh group muscle damage

Muscle Group damage has been categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In the instant case,   
a radical incision of the upper left thigh due to liposarcoma 
resulted in the removal of the proximal quadriceps and the 
muscles in the anterior thigh just distal to the trochanters 
and damage to the rectus femoris and quadriceps tendons 
proximally.  The veteran's anterior thigh group muscle damage 
has been evaluated as 10 percent disabling under Diagnostic 
Code 5314.  
 
According to Diagnostic Code 5314, muscle group XIV includes 
the anterior thigh group: (1) sartorius; (2) rectus femoris; 
(3) vastus externus; (4) vastus intermedius; (5) vastus 
internus; (6) tensor vaginae femoris), the function affected 
includes extension of knee (2, 3, 4, 5); simultaneous flexion 
of hip and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing 
hip and knee (1, 2).  A 10 percent disability evaluation is 
warranted for moderate injury to Muscle Group XIV.  A 30 
percent evaluation requires moderately severe injury.  A 40 
percent valuation requires severe injury.  38 C.F.R. § 4.117, 
Diagnostic Code 5314 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

Upon review, the evidence discloses that the veteran 
complained of constant pain in his left thigh, had weakness 
secondary to the large tissue loss, as well as atrophy of the 
muscles of the extremity.  Damage to the quadriceps and 
rectus femoris proximally was noted.  VA examinations 
revealed strength was 4/5 in the in the extensors of the 
knees and some limitation of flexion of both the hip and the 
knee, more so when lying on his stomach.  At the most recent 
VA examination, he could not flex the left knee past 40 
degrees while lying on his stomach.  Objective evidence of 
pain on this evaluation has been noted.  He had difficulty 
walking on his heels and toes on the left.  In addition, 
there was evidence of a slight limp.  The diagnoses included 
liposarcoma, left hip and quadriceps muscles post surgical 
with residual function loss and loss of muscle bulk due to 
operation.

The Board notes that evidence of record reflects that the 
veteran has consistently complained of pain and weakness in 
the left leg in statements, testimony, and medical history.  
As he contended, medical evidence revealed that he has 
extensive muscle loss, atrophy, and weakness involving the 
left lower extremity.  Clinical findings have included loss 
of muscle tissue, pain, some limited motion and functional 
loss.  Considering the provisions of 38 C.F.R. § 4.7 and the 
criteria set forth in DeLuca, 8 Vet. App. 202, the Board 
finds that the disability more closely approximates the 
criteria for a 30 percent rating under Diagnostic Code 5314 
based on moderately severe muscle injury.  The effective date 
of such rating is February 1, 1993.  At the May 1997 VA 
examination, the examiner noted that his findings were 
permanent as they resulted from the veteran's 1991 surgery. 

A 40 percent evaluation for severe muscle injury of the 
anterior muscle group of the thigh is not warranted.  While 
the examiners have noted functional loss due to muscle injury 
with some limitation of motion and weakness, the evidence of 
record indicates that the veteran was able to ambulate with 
only a slight limp and had almost complete flexion of his 
knee on his back (to 136 degrees).  Moreover, the veteran was 
able to continue working as a postal carrier even though he 
sat for job duties and drove his route. 

C.  Lateral femoral cutaneous nerve of the left thigh

Under Diagnostic Code 8529, mild or moderate paralysis of the 
external cutaneous nerve of the thigh warrants a 
noncompensable evaluation.  Severe to complete paralysis of 
the external cutaneous nerve of the thigh is evaluated as 10 
percent disabling.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the regulations provide that 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124 (1999).  The veteran currently has 
a 10 percent rating for paralysis of the lateral femoral 
cutaneous nerve of the left thigh under Diagnostic Code 8529 
effective from May 12, 1997.  Under Diagnostic Code 8529, the 
veteran is receiving the maximum evaluation.

The private and VA medical evidence of record reveals that 
the veteran complained of numbness in his left thigh area 
following the 1991 surgery for liposarcoma.  Subsequent 
clinical evidence continues to show numbness to pinprick over 
the lateral aspect of the left thigh consistent with the 
lateral femoral cutaneous nerve transection.  Specifically, 
diminished sensation and hypesthesia in an area 12 x 9 inches 
in the left upper anterior thigh and diminished appreciation 
of pin and touch in the lateral anterior aspect of the left 
thigh, corresponding to the lateral femoral cutaneous nerve 
were found.  Complaints included a burning and a Novocaine-
like sensation in the left thigh. 

As noted above, the veteran is receiving the maximum 
evaluation under Diagnostic Code 8529, and thus an evaluation 
in excess of 10 percent is not available.  The veteran is 
competent to assert that his disability warrants a higher 
rating.  However, the physicians' expertise puts them in a 
better position to determine the nature of the disability.  
With respect to the effective date, the Board finds that the 
effective date of the 10 percent rating should be February 1, 
1993.  Evidence of record reflects that clinical evidence of 
nerve damage as the result of the surgery was noted at the 
time of August 1993 VA examination.  Moreover, at the May 
1997 VA examination, the examiner noted that his findings 
were permanent as they resulted from the veteran's 1991 
surgery.

D.  Residual scar

The veteran currently has a 10 percent rating under 
Diagnostic Codes 7715-7804 for a tender scar status post 
myxoid liposarcoma excision.  Under the criteria set forth in 
the Schedule for Rating Disabilities, a 10 percent evaluation 
is warranted for a scar which is tender and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).  According to Diagnostic Code 7805, other 
scars are rated under the limitation of function of the area 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
Here, the area affected is the left upper thigh and knee.  
Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for limitation of flexion of the knee to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  
Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation under Diagnostic Code 5252.  Under 
Diagnostic Code 5253, a 10 percent evaluation required 
limitation of rotation of the affected leg, cannot toe-out 
more than 15 degrees or limitation of adduction of the thigh, 
cannot cross legs.  A 20 percent evaluation is warranted for 
limitation of abduction of the thigh, most lost beyond 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (1999).     

Although the veteran has complained of adhesions and pain in 
the thigh, there have been no clear findings of limitation of 
function due to the scar itself.  The most recent VA medical 
records assessed pain and limitation of flexion as related to 
veteran's muscle damage to the anterior thigh.

Multiple VA examinations beginning in May 1993 have found 
objective evidence that the veteran's left thigh scar, 
measuring approximately 10 inches in length from the hip area 
to the upper thigh was tender to palpation.  However, no 
keloid formation, inflammation, or adhesions were noted on 
examination in May 1993, August 1993, or May 1994.  At a May 
1997 VA scar examination, the examiner specifically stated 
that the scar did not limit the veteran.  However, during a 
May 1997 VA muscle examination, the examiner stated that the 
veteran could only flex his knee to 45 degrees when on his 
stomach due to adhesions of the remaining hip flexors.  Even 
if this is considered to be limitation of function due to the 
scar, the Board notes that an evaluation based on such would 
violate the anti-pyramiding provision of 38 C.F.R. § 4.14, as 
such limitation of motion was considered under Diagnostic 
Code 5314 pertaining to muscle damage and duplicative of or 
overlapping of the symptomatology.  See also Esteban, 6 Vet. 
App. at 262.

The veteran is competent to assert that his disability 
warrants a higher rating.  However, the physicians' expertise 
puts them in a better position to determine the extent of the 
disability.  Under Diagnostic Code 7804, the veteran is 
receiving the maximum evaluation, and thus an evaluation in 
excess of 10 percent is not available.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Accordingly, the Board concludes that 
an evaluation in excess of 10 percent for a residual scar 
status post excision for myxoid liposarcoma is not warranted.   

The Board also concludes that the effective date of such 
rating should be February 1, 1993.  Evidence of record 
reflects that clinical evidence of a tender and painful scar 
as the result of the surgery was noted during a May 1993 VA 
examination.






	(CONTINUED ON NEXT PAGE)




ORDER

Myxoid liposarcoma is properly rated as 100 percent disabling 
under Diagnostic Code 7715 from December 26, 1991, to January 
31, 1993.  A 100 percent rating beyond January 31, 1993 is 
denied.

A 30 percent evaluation for anterior thigh group muscle 
damage, residuals of myxoid liposarcoma effective February 1, 
1993 is granted.  

A 10 percent evaluation for paralysis lateral femoral 
cutaneous nerve of the left thigh effective February 1, 1993 
is granted.  

A 10 percent evaluation for tender scar status post myxoid 
liposarcoma effective from February 1, 1993 is granted. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


